Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled November 10, 2021 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. In addition claims 1, 14 and 20 have been amended. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing, via an electronic transmission received by the processing hardware, a text in a natural language; applying , via the processing hardware, on a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more 

The limitation of accessing, via an electronic transmission, a text in a natural language; identifying, based on a plurality of stored natural language patterns residing in a data repository, one or more word groups within the text, each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language; and providing an output representing the identified one or more word groups and the at least one stored natural language pattern corresponding to each of the identified one or more word groups. That is other than reciting “processing hardware, memory and electronic transmission, in a system, a non-transitory computer readable medium and a method” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 2 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, as input, a representation of a new pattern for addition to the plurality of stored natural language patterns residing in the data repository, 
The limitation of receiving, as input, a representation of a new pattern for addition to the plurality of stored natural language patterns residing in the data repository, wherein the new pattern is defined using one or more of the plurality of stored natural language patterns. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 3 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern is represented, within the data repository, as a plaintext file that includes a list of words or a reference to another stored natural language pattern.

The limitation of wherein a specific stored natural language pattern is represented, within the data repository, as a plaintext file that includes a list of words or a reference to another stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 

The limitation of wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more words that are excluded, and one or more words or one or more sub-patterns that are required, wherein the identified one or more words that are excluded are not present in a word group corresponding to the specific stored natural language pattern, and wherein the identified one or more words or one or more sub-patterns that are required are present in the word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 5 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern from the plurality of 

The limitation of wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are excluded, and wherein the identified one or more other stored natural language patterns are not present in a word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 6 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the specific stored natural language pattern identifies at least one exclusion exception pattern, wherein the at least one exclusion exception pattern corresponds to the one or more other stored natural language patterns that are excluded, but wherein the at least one exclusion exception pattern is present in the word group corresponding to the specific stored natural language pattern.



The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are required, and wherein the identified one or more other stored natural language patterns are present in a word group corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are required, and wherein the identified one or more other stored natural language patterns are present in a word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern identifies an order of two or more other stored natural language patterns within the specific stored natural language pattern within word groups corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern identifies an order of two or more other stored natural language patterns within the specific stored natural language pattern within word groups corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern identifies two or more other stored natural language patterns within the specific stored natural language pattern without specifying an order for the two or more other stored natural language patterns within word groups corresponding to the specific stored natural language pattern.



The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the word-phrase type comprises a numerical text.

The limitation of wherein the word-phrase type comprises a numerical text. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the natural language comprises a spoken or written language used by humans for communication.

The limitation wherein the natural language comprises a spoken or written language used by humans for communication. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes a grammatical error; and providing an output representing the grammatical error.

The limitation of determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes a grammatical error; and providing an output representing the grammatical error. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes inappropriate content; and providing an output representing the inappropriate content.

The limitation of determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes inappropriate content; and providing an output representing the inappropriate content. That is other than reciting “processing hardware, memory 

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al. (US 10,846,318 B1), and further in view of Ford (US 2006/0167678 A1).

As to claim 1, McNabney et al. teaches accessing, via an electronic transmission received by the processing hardware, a text in a natural language (figure 3 section 302 and column 13 lines 5 – 15 [figure 3 section 302 teaches receiving via network from a user and input to the language component via device. In addition column 13 lines 5 – 15 shows and example of the type of query input that could be received which could a text]);
providing an output representing the identified one or more word groups and the at least one stored natural language pattern corresponding to each of the identified one or more word groups (figure 3 section 314 [teaches based on determine pattern is usage and attributes metrics a determine visualization of the determine tokens is generated and displayed. It is noted that the visual representations is being interpreted as the representation of the identified words])
McNabney et al. does not explicitly teach applying via the processing hardware, a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more words groups, each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language 
Ford teaches applying via the processing hardware, a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more words groups (paragraph [0029] lines 1 – 8 [discloses a computer program which include a vocabulary, phrase and concept database of words which are recognized via the input communications]), each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language (paragraph [0029] lines 8 – 14 [discloses identifying phrases in the communication that are contained in the phrase database. In addition to express communication of terms of the phrases semantic symbols which correspond to the phrases identified in the communications])
McNabney et al. teaches a natural language visualizations by indicating data received by identifying various objects by parsing the data object as received. However, McNabney et al. does not explicitly teach applying a representations of natural language patterns. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al.by using the teaching of Ford database identification because McNabney et al. as described in figure 1 section 112, 114 and 116 which are databases which hold a word base which include words, phrases, symbols and other elements called tokens.

As to claim 14, McNabney et al. teaches accessing, via an electronic transmission received by the processing hardware, a text in a natural language (figure 3 section 302 and column 13 lines 5 – 15 [figure 3 section 302 teaches receiving via network from a user and input to the language component via device. In addition column 13 lines 5 – 15 shows and example of the type of query input that could be received which could a text]);
providing an output representing the identified one or more word groups and the at least one stored natural language pattern corresponding to each of the identified one or more word groups (figure 3 section 314 [teaches based on determine pattern is usage and attributes metrics a determine visualization of the determine tokens is generated and displayed. It is noted that the visual representations is being interpreted as the representation of the identified words])
McNabney et al. does not explicitly teach applying via the processing hardware, a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more words groups, each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language 
Ford teaches applying via the processing hardware, a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more words groups (paragraph [0029] lines 1 – 8 [discloses a computer program which include a vocabulary, phrase and concept database of words which are recognized via the input communications]), each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language (paragraph [0029] lines 8 – 14 [discloses identifying phrases in the communication that are contained in the phrase database. In addition to express communication of terms of the phrases semantic symbols which correspond to the phrases identified in the communications])
McNabney et al. teaches a natural language visualizations by indicating data received by identifying various objects by parsing the data object as received. However, McNabney et al. does not explicitly teach applying a representations of natural language patterns. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al.by using the teaching of Ford database identification because McNabney et al. as described in figure 1 section 112, 114 and 116 which are databases which hold a word base which include words, phrases, symbols and other elements called tokens.

As to claims 2 and 15, these claims are rejected for the same reasons as the independent claims above. In addition McNabney et al. teaches receiving, as input, a representation of a new pattern for addition to the plurality of stored natural language patterns residing in the data repository, wherein the new pattern is defined using one or more of the plurality of stored natural language patterns (column 8 lines 45 – 47 and column 12 lines 5 – 20 [column 8 lines 45 – 47 teaches if the determine input identified for not exit the word base token is added in addition to associated said token to an object. In addition column 12 lines 5 – 20 teaches tokens associated with part of speech]).

As to claim 11, this claim is rejected for the same reason as the claim 1 above. In addition McNabney et al. does not explicitly teach wherein the natural language comprises a spoken or written language used by humans for communication (figure 3 section 302 and column 13 lines 5 – 15 [figure 3 section 302 teaches receiving via network from a user and input to the language component via device. In addition column 13 lines 5 – 15 shows and example of the type of query input that could be received which could a text]).

As to claim 20, McNabney et al. teaches accessing, via an electronic transmission received by the processing hardware, a text in a natural language (figure 3 section 302 and column 13 lines 5 – 15 [figure 3 section 302 teaches receiving via network from a user and input to the language component via device. In addition column 13 lines 5 – 15 shows and example of the type of query input that could be received which could a text]);
providing an output representing the identified one or more word groups and the at least one stored natural language pattern corresponding to each of the identified one or more word groups (figure 3 section 314 [teaches based on determine pattern is usage and attributes metrics a determine visualization of the determine tokens is generated and displayed. It is noted that the visual representations is being interpreted as the representation of the identified words])
McNabney et al. does not explicitly teach applying via the processing hardware, a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more words groups, each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language 
Ford teaches applying via the processing hardware, a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more words groups (paragraph [0029] lines 1 – 8 [discloses a computer program which include a vocabulary, phrase and concept database of words which are recognized via the input communications]), each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language (paragraph [0029] lines 8 – 14 [discloses identifying phrases in the communication that are contained in the phrase database. In addition to express communication of terms of the phrases semantic symbols which correspond to the phrases identified in the communications])
McNabney et al. teaches a natural language visualizations by indicating data received by identifying various objects by parsing the data object as received. However, McNabney et al. does not explicitly teach applying a McNabney et al.by using the teaching of Ford database identification because McNabney et al. as described in figure 1 section 112, 114 and 116 which are databases which hold a word base which include words, phrases, symbols and other elements called tokens.

Claims 5, 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al. and Ford as applied to claim 1 and 14 above, and further in view of Pak et al. (US 7,409,336 B2).

As to claims 5 and 18, these claims are rejected for the same reasons as the independent claims above. In addition McNabney et al. does not explicitly teach wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are excluded, and wherein the identified one or more other stored natural language patterns are not present in a word group corresponding to the specific stored natural language pattern.
Pak et al. teaches wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are excluded, and wherein the identified one or more other stored natural language patterns are not present in a word group corresponding to the specific stored natural language pattern (column 6 lines 16 – 28 [teaches changes such as adding material categories, document types and forming relations between the made which are added to the database 160]).
McNabney et al. teaches techniques for natural language visualization using query formatting. However McNabney et al. does not fully disclose new representation of input information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al.  by using the teaching of Pak et al. natural language determination and representations with McNabney et al.  because as showed in figure 3 it specifically shows the acquisition of natural language and separating said input into different categories which are determined based on attribute information which was gathered. Lastly determining a visual representation based on the determine information. 

As to claim 8, this claim is rejected for the same reason as the claim 1 above. In addition McNabney et al. does not explicitly teach wherein a specific stored natural language pattern identifies an order of two or more other stored natural language patterns within the specific stored natural language pattern within word groups corresponding to the specific stored natural language pattern
Pak et al. teaches wherein a specific stored natural language pattern identifies an order of two or more other stored natural language patterns within the specific stored natural language pattern within word groups corresponding to the specific stored natural language pattern (figure 4 section 440 – 460 [teaches if multiple categories are determined the list can be narrowed by allowing selection from the user in addition to feedback in order to narrow to a specific category. It is noted that the categories in this case is being interpreted as the pattern]).
The motivation for combining McNabney et al. as modified with Pak et al. are the same as set forth above with respect to claim 5.

As to claim 9, this claim is rejected for the same reason as the claim 1 above. In addition McNabney et al. does not explicitly teach wherein a specific stored natural language pattern identifies two or more other stored natural language patterns within the specific stored natural language pattern without specifying an order for the two or more other stored Attorney Docket No. 1777.A02US1 232 Client Docket No. 405044-US-NP natural language patterns within word groups corresponding to the specific stored natural language pattern
Pak et al. teaches wherein a specific stored natural language pattern identifies two or more other stored natural language patterns within the specific stored natural language pattern without specifying an order for the two or more other stored Attorney Docket No. 1777.A02US1 232 Client Docket No. 405044-US-NP natural language patterns within word groups corresponding to the specific stored natural language pattern (figure 4 section 440 – 460 [teaches shows if multiple categories are determined the list can be narrowed by allowing selection from the user in addition to feedback in order to narrow to a specific category]).
The motivation for combining McNabney et al. as modified with Pak et al.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al. and Ford as applied to claims 1 and 14 above, and further in view of Goodman et al. (US 2002/0188448 A1).

As to claims 3 and 16, these claims are rejected for the same reasons as the independent claims above. In addition McNabney et al. does not explicitly teach wherein a specific stored natural language pattern is represented, within the data repository, as a plaintext file that includes a list of words or a reference to another stored natural language pattern
Goodman et al. teaches wherein a specific stored natural language pattern is represented, within the data repository, as a plaintext file that includes a list of words or a reference to another stored natural language pattern (paragraph [0045] [discloses word determination or adding said word to a list of possible words for the user to select from])
McNabney et al. teaches techniques for natural language visualization using query formatting. However McNabney et al. does not fully disclose specific stored language pattern. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al. by using the teaching of Goodman et al. natural language addition with McNabney et al. because as showed in figure 3 it specifically shows the acquisition of natural language and separating said input into different categories which are determined based on attribute information . 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al. and Ford as applied to claim 1 and 14 above, and further in view of Bowen et al. (6,094,649).

As to claims 4 and 17, these claims are rejected for the same reasons as the independent claims above. In addition McNabney et al. does not explicitly teach wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more words that are excluded, and one or more words or one or more sub-patterns that are required, wherein the identified one or more words that are excluded are not present in a word group corresponding to the specific stored natural language pattern, and wherein the identified one or more words or one or more sub-patterns that are required are present in the word group corresponding to the specific stored natural language pattern.
Bowen et al. teaches wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more words that are excluded, and one or more words or one or more sub-patterns that are required, wherein the identified one or more words that are excluded are not present in a word group corresponding to the specific stored natural language pattern, and wherein the identified one or more words or one or more sub-(column 10 lines 49 – 62 [discloses omitting common terms in order to improve keyword search efficiency. Lastly in addition selection data value, in addition providing location of selectin databases and textual representation of the selected data]).
McNabney et al. teaches techniques for natural language visualization using query formatting. However McNabney et al. does not fully disclose specific stored language pattern for sub-patterns identification. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al. by using the teaching of Bowen et al.  sub-pattern requirement with McNabney et al. because as showed in figure 3 it specifically shows the acquisition of natural language and separating said input into different categories which are determines based on attribute information which was gathered. Lastly determining a visual representation based on the determine information. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al., Ford and Pak et al. as applied to claim 5 and 18 above, and further in view of Bowen et al..

As to claims 6 and 19, these claims are rejected for the same reasons as the dependent claims above. In addition Pak et al. does not explicitly teach wherein the specific stored natural language pattern identifies at least one 
Bowen et al. teaches wherein the specific stored natural language pattern identifies at least one exclusion exception pattern, wherein the at least one exclusion exception pattern corresponds to the one or more other stored natural language patterns that are excluded, but wherein the at least one exclusion exception pattern is present in the word group corresponding to the specific stored natural language pattern (column 10 lines 49 – 62 [discloses omitting common terms in order to improve keyword search efficiency. Lastly in addition to the selection of data value, providing location of said selected database and textual representation of the selected data]).
McNabney et al. teaches techniques for natural language visualization using query formatting. However McNabney et al. does not fully disclose specific stored language pattern for sub-patterns identification. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al. by using the teaching of Bowen et al.  sub-pattern requirement with McNabney et al. because as showed in figure 3 it specifically shows the acquisition of natural language and separating said input into different categories which are determines based on attribute information which was gathered. Lastly determining a visual representation based on the determine information. 

Claims 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al. and Ford as applied to claim 1 above, and further in view of Wintner et al. (US 2010/0332217 A1) (IDS 11/27/2018).

As to claim 7, this claim is rejected for the same reason as claim 1 above. In addition McNabney et al. does not explicitly teach wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are required, and wherein the identified one or more other stored natural language patterns are present in a word group corresponding to the specific stored natural language pattern.
Wintner et al. teaches wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are required, and wherein the identified one or more other stored natural language patterns are present in a word group corresponding to the specific stored natural language pattern (paragraph [0080] and paragraph [0081] [paragraph [0080] discloses text improvement for editing  and composition evaluation a document filtering based on text quality. It is noted that the required information is based on based quality text and filtering documents as stated in paragraph [0081] server access and natural language sentence and index information is stored]).
McNabney et al. teaches techniques for natural language visualization using query formatting. However McNabney et al. does not fully disclose specific stored language pattern. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al. by using the teaching of Wintner et al. pattern evaluation for filtering text with McNabney et al. because as showed in figure 3 it specifically shows the acquisition of natural language and separating said input into different categories which are determined based on attribute information which was gathered. Lastly determining a visual representation based on the determine information. 

As to claim 10, this claim is rejected for the same reason as claim 1 above. In addition McNabney et al. does not explicitly teach wherein the word-phrase type comprises a numerical text.
Wintner et al. teaches wherein the word-phrase type comprises a numerical text (paragraph [0097] [discloses that the grammatical features of the NP can be numbers]).
The motivation for combining McNabney et al. as modified with Wintner et al. are the same as set forth above with respect to claim 7.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney et al. and Ford as applied to claim 1 above, and further in view of Tetreault et al. (US 2017/0257329 A1).

As to claim 12, this claim is rejected for the same reason as claim 1 above. In addition McNabney et al. does not explicitly teach the operations further comprising: determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes a grammatical error; and providing an output representing the grammatical error.
Tetreault et al. teaches the operations further comprising: determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes a grammatical error; and providing an output representing the grammatical error (paragraph [0045] [discloses using a spell check in order to identify spelling errors from the field of the message received, in addition to displaying the annotations in a red color in contracts to the remaining content from the message received]).
McNabney et al. teaches techniques for natural language visualization using query formatting. However McNabney et al. does not fully disclose determining grammatical errors and inappropriate content. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified McNabney et al. by using the teaching of Tetreault et al. multiple linters with McNabney et al. because in column 7 lines 54 – 64 it discloses implantation of the token based on the language component splitting the user input into grammatical sense and non-alphanumeric characters. 

As to claim 13, this claim is rejected for the same reason as claim 1 above. In addition McNabney et al. does not explicitly teach determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes inappropriate content; and providing an output representing the inappropriate content.
Tetreault et al. teaches determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes inappropriate content; and providing an output representing the inappropriate content (paragraph [0076] [discloses a hate or abusive language linter which identify abusive or hateful language. In addition the system flags said message before user send message in order for user to review before sending said message]).
The motivation for combining McNabney et al. as modified with Tetreault et al. are the same as set forth above with respect to claim 12.

Response to Arguments

Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 7 – 9, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 have been fully considered and are not persuasive. Applicant argues the newly added amendment integrate the abstract idea into a practical application.  

Regarding applicants the newly added amendment, in regards to the prong two test, examiner respectfully disagree. Even though applicant intent the newly added limitation to help integrate the abstract idea into a practical application. Applicant has added the limitation of applying via the processing hardware a plurality of stored programmatic representation of the natural language. The recitation of generic computer component in a claim does not necessarily preclude that claim from reciting an abstract idea. Nothing the in claim element precludes the steps from being a metal process specifically the claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

Regarding the integrate the abstract idea into a practical application as stated previously applying, via the processing hardware programmatic representations. It is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Thus the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 still stand.

Applicant’s arguments, see pages 9 – 11 with respect to the rejection(s) of claim(s) 1, 2, 14, 15 and 20 under 35 USC § 102 (a)(1) the arguments are moot in view of the new ground(s) of rejection, necessitated by the amendments.  Details of how the prior art meets the new limitations are found in the newly applied McNabney et al. and Ford as set forth in the respective rejection(s) of claim(s) 1, 2, 14, 15 and 20 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167